Citation Nr: 1507015	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  10-18 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for tinnitus and if so, whether service connection is warranted.

3.  Entitlement to service connection for a back disability

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for a bilateral leg disability.

7.  Entitlement to service connection for obstructive sleep apnea (OSA).

8.  Entitlement to service connection for a heart disability.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for diabetes mellitus.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to November 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2009, December 2009, and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.    

The RO previously denied service connection for bilateral hearing loss and tinnitus.  See July 2008 rating decision.  The Board must first address the issue of whether new and material evidence has been received to reopen the claims because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Accordingly, the claims on appeal have been recharacterized as they appear on the cover page of the instant decision.

The Veteran presented testimony before the Board in October 2014; a transcript has been associated with the virtual record.

During the Veteran's Board hearing, he raised a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The de novo claims of service connection for bilateral hearing loss and tinnitus, as well as the remaining claims, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 2008 rating decision denied service connection for bilateral hearing loss and tinnitus; the Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the July 2008 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and tinnitus.



CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance 

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claims of service connection for bilateral hearing loss and tinnitus.  It is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision. 


II. Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for bilateral hearing loss and tinnitus.  The claims were originally denied in a July 2008 rating decision.  The claim for hearing loss was denied on the grounds that there was no hearing loss in service.  The RO additionally found no evidence of acoustic trauma in service.  The claim for tinnitus was denied on the basis that the medical evidence of record failed to show that the disability had been clinically diagnosed.  The RO additionally determined that there was no evidence of acoustic trauma during service.  That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Since July 2008, new evidence has been added to the claims file that is material to the Veteran's claims.  Notably, an August 2009 letter from Hearing Solutions diagnosed the Veteran with bilateral hearing loss and tinnitus.  The audiologist noted exposure to hazardous noises in service and opined it was possible that at least some of the Veteran's hearing loss and tinnitus were the result of his exposure to hazardous noise while in service.  As there was no evidence of a current diagnosis of tinnitus or exposure to hazardous noises in service at the time of the July 2008 denial, or any nexus evidence regarding the claimed conditions, it is new.  

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claims for service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claims for service connection for bilateral hearing loss and tinnitus are reopened; the appeals to this extent are allowed, subject to further development as addressed herein below.






REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims of service connection for bilateral hearing loss and tinnitus, as well as the claims for back, neck, bilateral knee, bilateral leg, heart, hypertension, OSA, and diabetes disabilities.  Consideration of the TDIU issue is deferred since the claims for service connection are being remanded for further development and adjudication.  The outcome of these claims may impact the TDIU issue. 

The Board additionally notes the Veteran raised a claim for an acquired psychiatric disorder, including PTSD, which has yet to be adjudicated.  He alternatively asserted during his October 2014 Board hearing that his heart, sleep apnea, hypertension, and diabetes were secondary to PTSD and the stress of abuse during his military service.  These claims are intertwined with the claim for an acquired psychiatric disorder, including PTSD, and adjudication of these matters is deferred.  

The Veteran claims that his bilateral hearing loss and tinnitus are the result of physical abuse during basic training, i.e. being repeatedly hit in the head by drill instructors for failure to learn how to read and write.  The Veteran was afforded a VA audiological examination in May 2012; however, the examiner failed to address the Veteran's contentions.  As such, the matters must be remanded for an addendum opinion.  38 C.F.R. § 3.159(c).

With regard to the claims of service connection for back, neck, bilateral knee, and bilateral leg disabilities, the Veteran contends they are the result of physical punishment for scholastic errors, excessive physical fitness drills, being grabbed by the throat, and being struck in the head by his drill instructors.  See May 2012 notice of disagreement.  During his Board hearing, the Veteran asserted that his heart disability, hypertension, diabetes, and OSA were caused by the stress of physical abuse by his drill instructors.  VA outpatient treatment records contain various diagnoses, to include, but not limited to, coronary artery disease (CAD), ischemia, diabetes, hypertension, diabetic neuropathies, osteoarthritis, chronic back, neck, knee, and leg pain, cervical radiculopathy, and OSA.  As noted above, the Veteran additionally claims that his hypertension, heart disability, diabetes, and OSA are related to an acquired psychiatric disorder (claimed as PTSD).  The Veteran has not been afforded a VA examination in connection with these claims.  The Board finds that prior to considering the merits of the Veteran's claims, he should be afforded VA examinations to determine the etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The last VA treatment records associated with the virtual record are dated in September 2011.  Any missing and/or ongoing VA treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

Finally, the RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any ongoing VA clinical records not on file pertaining to treatment of the claimed disabilities dated from September 2011 to the present.  All records and/or responses received should be associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examinations.  All indicated tests or studies must be completed.  The examiners should describe all findings  in detail.  The examiners must explain the rationale for all opinions.
  
(a) The examiner(s) should state whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed back, neck, bilateral knee, bilateral leg, heart, hypertension, OSA, and diabetes disabilities are related to the Veteran's active military service?  In answering this question, the examiner must specifically address the Veteran's contentions that his back, neck, bilateral knee, and bilateral leg disabilities are the result of physical punishment for scholastic errors, excessive physical fitness drills, being grabbed by the throat, and being struck in the head by drill instructors.  The Veteran also contends that his heart disability, hypertension, diabetes, and OSA are the result of the stress of verbal/physical abuse by his drill instructors.
(b) The examiner(s) should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed heart disability, hypertension, diabetes mellitus, and OSA are proximately due to, the result of, or aggravated by a service-connected disability (notably an acquired psychiatric disorder, including PTSD) beyond the natural progression of the disease. 

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

3.  Seek an addendum opinion from the May 2012 VA audiological examiner, if available.  Otherwise, the opinion must be rendered by a similarly qualified provider.  The examiner must state whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral hearing loss and tinnitus are the result of being struck in the head by drill instructors during service?  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


